Citation Nr: 1531576	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  10-49 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for diabetes mellitus type II.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1974 to May 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In addition to the paper claims file, there are documents stored electronically in the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  A review of the documents in VBMS and Virtual VA reveals that, with the exception of a June 2015 Written Brief Presentation submitted by the Veteran's representative, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  


FINDING OF FACT

Resolving all doubt in the Veteran's favor, diabetes mellitus type II is related to his in-service treatment for hypoglycemia.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus type II have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for diabetes mellitus type II herein constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as diabetes mellitus, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran seeks service connection for diabetes mellitus type II, which he contends began in service.  

Service treatment records are negative for any abnormalities noted during the January 1974 enlistment examination.  However, in April 1978, the Veteran was admitted to the clinic with diagnoses of headaches, hypoglycemia, and rule out insulinoma.  After undergoing a 72 hour fast to evaluate his hypoglycemia, he underwent testing and was discharged with a diagnosis of tension headaches, low flat glucose tolerance curve without evidence of insulinoma, and Gilbert's syndrome.  His May 1978 separation examination noted hypoglycemia.  Post-service, the Veteran was first diagnosed with diabetes mellitus type II in April 1996.

In August 2010, the Veteran underwent a VA examination during which the examiner found that the Veteran's diabetes was not related to his in-service treatment, explaining that he was treated for evidence of insulinoma, and that such condition, if present, causes hypoglycemia, whereas diabetes cause hyperglycemia.  He further noted that insulinoma was ruled out.

However, in December 2010, the Veteran submitted a medical opinion from a private physician noting his in-service treatment for significant hypoglycemia, and stating that such is a precursor to type II diabetes.  Therefore, the physician then concluded that he believed that the Veteran's diabetes started at that time, even though it was manifested as hypoglycemia.

Here, the Board notes that the August 2010 VA examiner seems to indicate that insulinoma was not the cause of the Veteran's hypoglycemia as insulinoma was ruled out, and instead indicates that hypoglycemia (low blood sugar), does not lead to diabetes which causes hyperglycemia (high blood sugar).  However, the private medical opinion is in direct contradiction on this critical point-stating that hypoglycemia is a precursor to diabetes, and therefore that this was the start of the Veteran's diabetes.

Here, the Board finds both the VA and private opinion are equally probative as both authors are medical professionals and offer a clear opinion with a rationale.  Thus, the Board finds that the evidence is in equipoise as to whether the Veteran's diabetes mellitus type II is related to his in-service treatment for hypoglycemia.  As a result, the Board finds that the evidence from the opinions by VA examiner and the private clinician are substantially in equipoise.  In such situations, VA regulations state that the benefit of the doubt will be afforded to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, supra.  Therefore, service connection for diabetes mellitus type II is warranted.

ORDER

Service connection for diabetes mellitus type II is granted.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


